AMARILLO DIVISION MAY 27 2021
CLERK, U.S. DISTRICT CO
UNITED STATES OF AMERICA § By
§ .
Plaintiff, 5
§
* § 2:20-CR-133-Z-BR-(1)
§
RODOLFO ALANIS §
§
Defendant. §

 

IN THE UNITED STATES DISTRICT COURT

NOR US. DISTRICT COURT
DISTRICT OF TEXAS
FILED

 

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

Se

 

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 10, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Rodolfo Alanis filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Rodolfo Alanis was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Rodolfo Alanis; and ADJUDGES Defendant
Rodolfo Alanis guilty of Count One in violation of 18 U.S.C. § 371. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, May 7 , 2021.

uyfiep st J. KACSMARYK

une STATES DISTRICT JUDGE

 

afm

 
